Citation Nr: 0732557	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-18 460	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973, and from August 1973 to June 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

An April 2005 Board decision denied the veteran's claim for 
entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  Consequent to a June 2007 Order 
granting a May 2007 Joint Motion for Remand (Joint Motion), 
the veteran's appeal was remanded to the Board. 


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's April 
2005 decision, finding that VA had failed to satisfy its duty 
to assist the veteran.  Specifically, the May 2007 Joint 
Motion noted that despite the veteran's repeated requests, 
the RO had never sought and/or obtained the veteran's 
"complete" personnel file.  Additionally, the Joint Motion 
concluded that the Board had failed to address the veteran's 
requests to locate other records such as deck logs and 
passenger manifests specific to the veteran's fighter 
squadron.





Accordingly, in order to prevent prejudice to the veteran, 
the April 7, 2005, decision of the Board must be vacated with 
regard to the issue of entitlement to service connection for 
diabetes mellitus, type 2, and a new decision will be entered 
as if the April 2005 decision by the Board had never been 
promulgated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



